Citation Nr: 0321811	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for back disorder with 
neurological involvement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In December 2002, the Board deferred adjudication of the 
issue on appeal pending additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which included 
obtaining additional medical evidence.  VA medical 
examination was conducted and medical opinion evidence 
received.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to issue written notification of 
the VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO has not had the opportunity to review the 
additional evidence.

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

The RO is requested to readjudicate the issue 
on appeal, to include consideration of all 
additional evidence received since the 
statement of the case.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




